Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 9-13) in the reply filed on 05/19/20201 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/16/2021.

Response to Amendment
Non-elected claims 1-8 have been cancelled without prejudice to filing a divisional application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0028], line 5, the phrase “…nozzle 140 is positioned upper by a distance of T than a bottom end…” should read “…nozzle 140 is positioned higher by a distance of T than a bottom end”;
In paragraph [0032], line 11, the phrase “…movement of the microplate Mis performed” should read “…movement of the microplate M is performed …”;
In paragraph [0050], line 3, the phrase “the luminescence measurement unit 120aand prevent…” should read “the luminescence measurement unit 120a and prevent …”

Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “for dispensing a liquid into wells in a microplate”, “for measuring luminescence occurring in the wells”, “to move the nozzle and the luminescence measurement unit…”, “to be movable vertically…”, and “to detect a distance…” are interpreted as intended 
The limitations of the control unit of “performs: a first moving down step…a second moving down step…a measurement and dispensing step” recited in claim 9 and “moves the moving unit down …based on the distance detected…” recited in claim 10 are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. Should applicant desire additional weight regarding the claimed “control unit”, it is recommended to recite the “control unit” as being “programmed to” perform the disclosed steps.

	
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “luminescence measurement unit” in claims 9 and 11;
“moving unit” in claims 9 and 11; 
“control unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
In the instant claims, “luminescence measurement unit” is being interpreted as “photomultiplier tube or the like” (Specification, paragraph [0017]), “moving unit” is being interpreted as “stage” (paragraph [0016]), and “control unit” is being interpreted as a personal computer, Programmable Logic Controller or the like (paragraph [0024]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, claim 9 recites the limitation "its" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “its” is referring to. Claim 10
Regarding claim 11, claim 11 recites the limitation "its" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “its” is referring to. Claims 12-13 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tajima (US 20140051083 A1).
Regarding claim 9, Tajima teaches a luminescence measurement system (Figs. 1, 4 and 7) comprising: 
a nozzle (Fig. 4, element 7112) capable of dispensing a liquid into wells in a microplate; 
a luminescence measurement unit (40, 3112) configured for measuring luminescence occurring in the wells (paragraph [0030]); 
a moving unit (Fig. 7, element 51) capable of moving the nozzle and the luminescence measurement unit together vertically and horizontally; and 
a control unit (Fig. 1, element 60), 
wherein: the nozzle is secured to the moving unit (Figs. 4 and 7 teach nozzle 7112 is part of element 50, wherein element 50 is secured to the moving unit 51);
to be movable vertically with respect to the moving unit (Fig. 4 and paragraph [0132] teach measuring device 40 is movable in the Z axis with respect to moving unit 51, wherein element 355 is interpreted as part of moving unit 51); 
the nozzle is placed in a position in which a height of its lowest point is higher than a lowest point of the luminescence measurement unit before they are set over the respective wells (Fig. 4(a) teaches the lowest point of nozzle 7112 is higher than the lowest point of element 3112); and 
the control unit is capable of performing: a first moving down step of moving the moving unit down; a second moving down step of moving the moving unit further down until a bottom end of the nozzle is set in a predetermined position even after a bottom end of the luminescence measurement unit contacts a deck of the microplate; and a measurement and dispensing step of measuring luminescence by the luminescence measurement unit while dispensing the liquid through the nozzle (paragraph [0112] teaches CPU + program 60 performs instructions for movement, discharge, suction, and measurement of elements of the system).
	Note that the liquid, wells, and microplate are not positively recited structurally and are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus.
Note the limitations of the nozzle, luminescence measurement unit, and moving unit are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus.
Note that the functional/process recitations that describe the control unit are interpreted as intended uses of the claimed apparatus and are given patentable weight to the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tajima as applied to claim 9 above, and further in view of Hayashi (US 4944922 A).
Regarding claim 10, Tajima teaches all of the elements of the current invention as stated above. Tajima fails to teach the luminescence measurement system comprising a detector to detect a distance between the nozzle and a liquid surface or a distance between the nozzle and the microplate; and wherein the control unit moves the moving unit down until the bottom end of the nozzle is arrived at a predetermined position, based on the distance detected by the detector from the nozzle to the liquid surface or the microplate.
Hayashi teaches a quantitative dispenser for a liquid including a nozzle (abstract; Fig. 1). Hayashi teaches the dispenser comprises a detector (10) capable of detecting a distance between the nozzle and a liquid surface (abstract). Hayashi teaches a control unit for moving the nozzle downward and stopping downward movement of the pipette at a predetermined position (claim 10). Hayashi teaches that incorporating a detector to detect a distance between the nozzle and liquid surface allows for a high degree of precision in dispensing of a liquid (column 3, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tajima to incorporate the teachings of Hayashi unit is capable of moving the moving unit down until the bottom end of the nozzle is arrived at a predetermined position, based on the distance detected by the detector from the nozzle to the liquid surface or the microplate. Doing so would utilize well-known methods and devices in the art of dispensing that would have a reasonable expectation of successfully improving the precision of dispensing liquid in the system.

Allowable Subject Matter
Claims 11-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the closest prior art of Tajima (US 20140051083 A1) fails to teach  the specific method comprising steps performed by the system controlled by the control unit: a second moving down step of moving the moving unit further down until a bottom end of the nozzle is set in a predetermined position even after a bottom end of the luminescence measurement unit contacts the deck of the microplate; and a measurement and dispensing step of measuring the luminescence by the luminescence measurement unit and at a same time dispensing the liquid through the nozzle.
	 Patent JPH06213905A (hereinafter “Patent ‘905”) teaches a system for measuring immunological reactions (paragraph [0001]) wherein measurement and dispensing of a liquid is performed at a same time (paragraph [0033] and [0204]), which allows for accurate 
	The prior art fails to teach or fairly suggest all of the limitations of claim 11, specifically the method comprising steps performed by the system controlled by the control unit: a second moving down step of moving the moving unit further down until a bottom end of the nozzle is set in a predetermined position even after a bottom end of the luminescence measurement unit contacts the deck of the microplate; and a measurement and dispensing step of measuring the luminescence by the luminescence measurement unit and at a same time dispensing the liquid through the nozzle. Thus, claim 11 is allowable, with claims 12-13 allowable based on their dependency on claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ekholm et al. (EP 0136002 A2) teaches an apparatus comprising a movable head (Fig. 1) comprising a photometer (6) and dispenser nozzle (8) wherein the apparatus has advantages of measuring a sample with shorter delay and significantly expanding the range of applications the apparatus can be used for (page 1, lines 20-25).

Berthold et al. (US 5290513 A) teaches a dispensing system (Fig. 2) comprising a measurement unit (30, 31, 32) and nozzle (41) wherein the measurement unit and nozzle are attached to a moving unit (Fig. 1); wherein the nozzle is higher than the measurement unit.
Watanabe et al. (JP 2015175707 A) teaches a dispensing system (Fig. 1) comprising a moving unit (56) wherein both a nozzle (1) and a measuring unit (58) are attached. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797